PARKER, J.
The substance of the new evidence referred to in defendant’s motion for a new trial was: First, a letter dated 7 August 1968 purportedly written by defendant’s wife, who was prosecuting witness at the trial which resulted in his conviction and imprisonment, stating that at the time of the trial she was pregnant by another man; and second, the complaint in a divorce action verified by the wife on 18 March'1969, in which she alleged that the child had been bom of her marriage to defendant. Defendant contends that this evidence would show that at the time of his trial the prosecuting witness had committed adultery, that this furnished a substantial reason for her to falsify her testimony in order to get rid of her husband, and that later she made a false allegation as to paternity of the child when she verified the complaint in the divorce action. De*437fendant argues that this evidence indicates that the prosecuting witness not only had reason to falsify her testimony against him but also had a propensity to do so.
The prerequisites for granting a new trial on the ground of newly discovered evidence were stated by Stacy, C.J., in the oft-cited case of State v. Casey, 201 N.C. 620, 161 S.E. 81. Among these prerequisites were that the newly discovered evidence “does not tend only to contradict a former witness or to impeach or discredit him,” and “(t)hat it is of such a nature as to show that on another trial a different result will probably be reached.” The evidence offered by defendant in support of his motion fails to meet these prerequisites. At most it would tend only to impeach one of the witnesses against him.
Moreover, a motion for a new trial on the ground of newly discovered evidence is addressed to the sound discretion of the trial court, and its refusal to grant the motion is not reviewable in the absence of abuse of discretion. State v. Morrow, 264 N.C. 77, 140 S.E. 2d 767; State v. Dixon, 259 N.C. 249, 130 S.E. 2d 333; State v. Williams, 244 N.C. 459, 94 S.E. 2d 374; State v. Bryant, 236 N.C. 379, 72 S.E. 2d 750; State v. Cox, 202 N.C. 378, 162 S.E. 907. No abuse of discretion appears on this record, and this matter is therefore
Dismissed.
Campbell and Geaham, JJ., concur.